Title: From John Adams to John Taylor, 13 January 1815
From: Adams, John
To: Taylor, John



No. 27.
Dear Sir
Quincy January 13. 1815

In page 10. You Say, “Mr Adams, has omitted a Cause of Aristocracy in the quotation, which he forgets not to Urge, in other places; namely, exclusive Wealth.” This is your Omission, Sir, not mine. In page 109 Vol. 1. I expressly enumerated “Inequality of Wealth” as one of the causes of Aristocracy, and as having a natural “and inevitable influence in Society.” I Said nothing about “exclusive” Wealth. The Word “exclusive” is an interpolation of your own. This you acknowledge to be, “by much the most formidable, with which Mankind have to contend.” That is, as I understand you, Superior Weath is the most formidable cause of Aristocracy, or of superior influence in Society. There may be some difficulty in determining the Question whether Distinctons of Birth, or Distinctions of Property have the greatest Influence in the World. Both have very great Influence; much too great when not restrained by something, besides the Passions or the Consciences of the Possessors. Were I required to give an Answer to the question, my Answer would be, with some diffidence, that in my opinion taking into consideration history and Experience, Birth has had and Still has most power and greatest Effects. Because conspicuous Birth is hereditary. It is derived from Ancestors descends to Posterity and is inalienable. Titles and Ribbons and Stars and Garters and Crosses and legal Establishments are by no means essential or necessary to the Preservation of it. The Evidences of it are in History, and Records and in the Memories and hearts of the Nation, or Smaller Communities. It operates constantly through Life and endures as long as those Histories, Records Memories and hearts remain. And never fails to descend to Posterity, as long as that Posterity, furnishes any one or more, whose Talents and Virtues can Support the Reputation of the Name. Birth and Wealth, are commonly So entangled together, from an Emperor down to a Constable or Tything Man, that it is difficult to seperate them, So distinctly as to place one in one Scale and the other in an opposite Scale, to ascertain in grains and Scruples the Preponderance. The  Complaint of Theognis, that Pelf was Sometimes preferred to Blood was and is true: and it is also true, that Beauty, Witt, Art, disposition and “winning Ways” Are more Successfull, than Breed. Yet in general I believe this prevails oftener than any of the others. I may be mistaken in this opinion; but of this I am certain that it always has some weight, when it is at all considered. You must recur, Mr Taylor to Plato’s Republick and the French Republick, destroy all Marriages, introduce a perfect Community of Women, render it imposible to know or Suspect or conjecture his own Father or Mother, Son or Daughter, Brother or Sister, Uncle or Aunt; before you can annihilate all distinctions of Birth. I conclude, therefore that Birth has naturally and necessarily and unavoidably, Some Influence, more or less, in human Society. Will you say, it has none? I have a Right Sir, to an answer to this question, Yea or Nay. You have Summoned me before the World, and before Posterity in my last hours, by your voluminous Criticisms and Ratiocinations, which gives me a Right to demand fair Play. On my Part I promise to Answer any question you can State, by an Affirmative Negative or doubt, without Equivocation.
Property, Wealth, Riches; although you allow them to be Causes of Aristocracy, in your 10th. Page: Yet you will not permit this cause to be “ascribed to Nature.” But why not? If as I have heard “The Shortest road to Mens hearts, is down their Throats,” this is Surely a natural route. Hunger and Thirst are natural Wants and the Supplies of them are natural. Nature has Settled the Point, that Wood and Stones Shall not nourish Men like Bread and Roast Beef and that Water Shall not invigorate and enliven them like Wine. Suppose one of your Southern Gentlemen to have only one hundred thousand acres of Land. He Settles a thousand Tenants with Families upon it. If he is a humane, easy generous Landlord, will not his Tenants feel an Attachment to him? Will he not have Influence among them? Will they not be naturally think as he thinks and vote as he votes? If on the contrary he is an austere, griping, rackrenting Tyrant, will not his Tenants be afraid to offend him? Will not some, if not all of them, pretend to think with him and vote as he would have them, upon the same Principle as some Nations have worshiped the Devil, because they knew not into whose hands they might fall. Now, Sir, my Argument is this, if either the generous Landlord or the Selfish Landlord can obtain by Gratitude or fear only one Vote more than his own Tenants in general, he is an Aristocrat; whether his Vote and those of his Dependents be beneficial or maleficial, Salutary or pestilential or fatal to the community.
I remember the time, Mr Taylor, when one thousand Families depended on Mr Hancock for their dayly bread; perhaps more. All Men allowed him to be punctual, humane, generous. How many of the heads of these Families, would naturally be inclined to vote with and for Mr Hancock? Could not Mr Hancock command or at least Influence One Vote besides his own? If he could he was an Aristocrat, according to my deffinition, and conscientious opinion. Let me appeal now, to your own Experience. Are there not in your own Caroline County in Virginia, two or three, three or four, five or Six, eight or ten great Planters, who if united cannot can carry any Point in your Elections? These are every one of them Aristocrats and You who are the first of them are the most eminent Aristocrat of them all. Your most obedient
John Adams